—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered May 4, 1993, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. There was ample evidence that the defendant and his accomplice consciously displayed something that could have been, and was, perceived to be a gun (see, People v Lopez, 73 NY2d 214; People v Baskerville, 60 NY2d 374). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; see, People v Broadhead, 179 AD2d 766; People v Haney, 162 AD2d 613).
Contrary to the defendant’s contention, it was not error to admit into evidence the icepick recovered from him and the candle recovered from his accomplice (see, People v Scarola, 71 NY2d 769; People v Roídos, 161 AD2d 610).
The defendant’s other contentions are either unpreserved for appellate review (see, People v Hines, 205 AD2d 468; People v *539Proctor, 151 AD2d 788) or without merit (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.